Citation Nr: 0907332	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-04 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2004.  In June 2006, the appellant appeared at a 
videoconference hearing held before the undersigned.  
However, further appellate consideration of the claim was 
subject to a VA-wide stay of all claims involving whether 
there was a presumption of herbicide exposure based on 
receipt of the Vietnam Service Medal for purposes of service 
connection for diseases associated with herbicide exposure.  
The stay was lifted in January 2009.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during a TDY from September 
to December 1965, and, therefore, is presumed to have been 
exposed to Agent Orange.  

2.  The Veteran has a medical diagnosis of multiple myeloma, 
which is presumed due to his Agent Orange exposure.


CONCLUSION OF LAW

Multiple myeloma was incurred due to active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of the issue decided in this 
appeal, compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2008)) need not be discussed.  

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6).  In the 
case of such a Veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran claims service connection for multiple myeloma 
due to Agent Orange exposure.  Medical evidence clearly 
establishes that he has multiple myeloma, diagnosed in August 
2000, with numerous complications.  His claim was denied 
because the military record does not explicitly confirm that 
he served in Vietnam.  

The Veteran was awarded the Vietnam Service Medal (VSM); 
however, it is not essential that a Veteran have set foot in 
Vietnam to have been awarded that medal.  The service medal 
was awarded to all members of the armed forces who served in 
Vietnam and contiguous waters and airspace between July 3, 
1965, and March 28, 1973, as well as personnel serving in 
Thailand, Laos, or Cambodia in direct support of operations 
in Vietnam during the same time period.  For the Agent Orange 
presumptions to apply, the Veteran must have been present at 
some point on the landmass or inland waters of Vietnam.  See 
Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

In researching the history of the VSM, the Board has learned 
that by Executive Order 11231, dated July 8, 1965, the 
Vietnam Service Medal was established for Vietnam service 
beginning July 3, 1965.  Initially, the medal was only for 
service in Vietnam, in the air, or in the contiguous waters.  
Later, in 1968, it was amended to include service in 
Thailand.  See 33 FR 801 (January 23, 1968).  Subsequent 
amendments included service in Laos and Cambodia, and set a 
termination date of March 23, 1973.  Thus, at the time of the 
Veteran's service, the only service that qualified for a VSM 
was service in Vietnam, including the air above and the 
contiguous waters-service in Thailand, Laos, and Cambodia 
was not added until later.  

The Veteran's DD Form 214 shows that he had 1 year, 3 months, 
and 17 days of foreign or sea service.  According to the 
personnel records, this included service in Alaska from April 
1963 to April 1964.  In addition, personnel records document 
a TDY (temporary duty) to SEA (Southeast Asia) from September 
2, 1965, to December 20, 1965, noted to be 109 days, which 
would encompass the additional 3 months, 17 days of 
foreign/sea service.  

The Veteran contends that he was sent to Vietnam on a TDY 
mission from September 1965 to December 1965.  At his 
hearing, he testified that he was sent to Da Nang to 
intercept and analyze Soviet radio traffic.  He stated that 
he was one of a group of 13 servicemen sent at the same time.  
They worked inside of a temporary radio operation center, 
which consisted of semi trucks parked next to each other 
housing their radio gear, with a wooden hallway connecting 
the trucks.  He stated that they intercepted radio traffic 
from the north, and provided information to U.S. aircraft.  
In addition, they monitored more mundane activities such as 
weather.  He said he was there primarily to help get the 
system set up and operational.  He stated that Da Nang was 
primarily run by the Marines with Air Force support during 
the time he was there.  The Airbase appeared to be mass 
confusion, with a great deal of construction projects in 
process, as well as personnel and aircraft constantly coming 
and going.  He states that he was selected because he had 
previously monitored Soviet radio transmissions while in 
Alaska.  

The Veteran's brother wrote, in November 2004, that he 
recalled when the Veteran had been sent to Vietnam in August 
1965, because he and the Veteran were both in the Air Force 
at that time, and stationed in Texas-the Veteran in San 
Antonio and he in Austin.  Due to the Veteran's TDY to 
Vietnam, his brother had the use of the Veteran's car while 
he was gone, and the Veteran had to miss his brother's 
wedding in November 1965.  

Service personnel records show that the Veteran's 
occupational specialty during the relevant time period was 
Radio Intercept Analyst Specialist, and he was attached to 
Air Force Security Service.  He had a Top Secret security 
clearance.    

His performance appraisals, while not specifically noting any 
duties involving Russian interceptions, note that he 
displayed traits such as initiative and versatility, which 
tends to corroborate his having been selected for the TDY.  
The performance appraisal for the period covering the TDY is 
not of record, which is consistent with his assignment 
elsewhere during that period.  The performance appraisal for 
the preceding period, from February 1965 to July 1965, noted 
that his duties were to compile, coordinate and monitor the 
TRANSEC (i.e., transmission security) machine listing 
program, monitoring the compatibility of the provisions of 
the CSOPs (i.e., crew systems operating procedures) governing 
machine processing procedures and existing TRANSEC 
requirements, and providing technical assistance to all 
personnel assigned to the TRANSEC division in matters 
concerning the machine program.  These duties support his 
contention that his primary function during the TDY was to 
set up the radio monitoring system in Da Nang, and see that 
it was working properly.  His descriptions of Da Nang during 
the time he was there are consistent with his being assigned 
there on TDY to set up and implement radio interception 
systems, and are entirely consistent with other documented 
histories of Vietnam, which report that time to have been a 
period of escalation of U.S. involvement, in particular of 
bombing raids.  Moreover, in view of his Top Secret security 
clearance, it is entirely likely that specific operational 
details would not be included in his performance appraisals.  

The remainder of his service department records contain no 
information which would contradict Vietnam service.  The toe 
fracture noted as having occurred in September 1965 on the 
separation examination actually occurred in November 1964, 
according to a hospital record and outpatient records.  
Although he initially stated that his TDY to Vietnam had been 
from August 1964 to December 1964, he later stated that this 
had been an inadvertent error, and that the time period was 
actually in 1965.  The Board finds this credible, as the only 
documented TDY to Southeast Asia noted in the service 
personnel records was from September 1965 to December 1965.  
Moreover, he was awarded the VSM, which was not authorized 
for any service, at all, prior to July 3, 1965.  

In sum, the service department records document that the 
Veteran was assigned TDY to Southeast Asia for the period 
from September 1965 to December 1965.  He was awarded the 
VSM, and during his active duty, the VSM was only awarded for 
service on the ground in Vietnam, in the air, or in the 
contiguous waters.  Although he was in the Air Force, there 
is no indication that he had flight status, and, hence, no 
basis for finding that his service was limited to the air.  
Likewise, there is no suggestion that he served on board a 
ship.  Thus, the most likely scenario is that his TDY to 
Southeast Asia from September to December 1965, and award of 
the VSM reflect that he served on the ground in Vietnam 
during that period.  This conclusion is consistent with the 
Veteran's testimony and his brother's letter, both of which 
the Board finds credible.  Further, such a conclusion is 
generally supported by the other service department records, 
as discussed above.  

Thus, the Board finds that the Veteran had service on the 
ground in Vietnam from September 1965 to December 1965, and, 
therefore, is legally presumed to have been exposed to 
certain herbicide agents, including Agent Orange.  Medical 
evidence establishes that the Veteran has multiple myeloma, a 
disease presumptively associated with such herbicide 
exposure, and service connection is warranted.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for multiple myeloma is granted.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


